                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CARPEAH RUDOLPH NYENEKOR, :                    CIVIL ACTION NO. 1:17-CV-340
                          :
             Petitioner   :                    (Chief Judge Conner)
                          :
         v.               :
                          :
VICTOR FLOURNOY, WARDEN,  :
                          :
             Respondent   :

                                       ORDER

      AND NOW, this 20th day of December, 2018, upon consideration of the

petition for writ of habeas corpus, and for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
             prejudice.

      2.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
